 

Exhibit 10.85

 

Redacted Version

 

LICENSE AGREEMENT

 



Between

 

Elite Pharmaceuticals, Inc.

 

and

 

Epic Pharma LLC

  

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential



 

 

 

 

Redacted Version

  

LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is entered into as of the 4th day of June,
2015 by and between EPIC PHARMA LLC, a Delaware limited liability company
(“EPIC”) located at 227-15 N. Conduit Avenue, Laurelton, New York 11413 and
ELITE PHARMACEUTICALS, INC., a Nevada corporation and ELITE LABORATORIES, INC.
(a subsidiary of Elite Pharmaceuticals, Inc.), a Delaware corporation
(collectively, “ELITE”) located at 165 Ludlow Avenue, Northvale, New Jersey
07647.

 

WHEREAS, ELITE has ownership rights to product/NDA specified on Schedule A (the
“Product” or “Products”), and EPIC wishes to license from ELITE the right to
market and sell the Product on the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto agree as follows:

 

Article 1

GRANT OF LICENSE

 

1.1              Exclusive Product License. ELITE hereby grants to EPIC an
exclusive license (“License” or “Licensing Rights”) without the right to
sublicense, to market and sell the Products as listed in Schedule A in the
United States, including the right to reference the NDA Number, where
appropriate, for approval to market the Product in the United States.

 

1.2              Trademarks. EPIC agrees and acknowledges that it shall not
acquire by virtue of this Agreement any interest in any trademarks or trade
names of ELITE, except that ELITE authorizes EPIC to place the ELITE trade names
and trademarks on marketing and packaging materials of the Products during the
term of this Agreement. The labeling will incorporate a statement that Products
are manufactured by Elite Laboratories, Inc., 165 Ludlow Avenue, Northvale, NJ
07647 and distributed by Epic Pharma LLC, 227-15 N. Conduit Avenue, Laurelton,
New York 11413.

 

1.3              Regulatory and Pharmacovigilance. EPIC shall be responsible for
all regulatory and pharmacovigilance matters related to these Product.

 

1.4              Improvements. Any new information, developments, or
improvements relating to the Product subject to this Agreement, and any patent
or copyright rights arising from or related thereto (collectively,
“Improvements”) will be owned solely by ELITE but shall be automatically
included in the License, and if EPIC develops an Improvement that may be used
beyond the Product which are the subject of this Agreement, then ELITE does now
automatically grant a worldwide, non-exclusive, irrevocable, royalty-free right
for EPIC to use the Improvement.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 



 

Redacted Version

 

Article 2



COMPENSATION

 

2.1.            License Fee, Milestone, and Transfer Cost Payments. In return
for the Licensing Rights described in this Agreement, EPIC shall pay to ELITE
the milestone payments (“Milestone Payments”) and a license fee (“License Fee”)
all as specified in Schedule B.

 

2.2.            Records. EPIC shall keep complete and accurate records of all of
the components of the calculations in Appendix B including sales of the Product
and the calculation of all gross invoice sales, cash, discounts, net invoice
sales, deductions and net sales of the Product. ELITE shall have the right, at
ELITE’s expense and after thirty (30) days’ prior written notice to EPIC,
through an independent certified public accountant, on a mutually agreeable
date, to examine such records at any time within one (1) year after the due date
of the License Fee payments to which such records relate, during regular
business hours, during the term of this Agreement and for twelve (12) months
after expiration of the last production lot of Product sold by EPIC, in order to
verify the accuracy of the reports to be made under this Agreement. If the
accountant determines that EPIC has under-compensated ELITE, the findings shall
be shared with EPIC. If EPIC agrees that EPIC has not paid ELITE all of the
compensation ELITE was entitled to receive, or it is later determined that EPIC
did not pay all of the compensation due to ELITE, then EPIC shall pay the proper
amount of compensation and all costs and expenses incurred by ELITE to hire the
accountant and all of the accountant’s expenses, and all legal expenses, to
obtain the appropriate compensation. If EPIC disputes in good faith the accuracy
of the results of such examination, the parties will retain a second independent
certified public accountant whose examination will be binding upon both parties.
The if the second independent certified public accountant verifies the findings
of the first independent certified public accountant then EPIC will pay all of
the expenses of both independent certified public accountant examinations.

 

2.3.            Reports. EPIC will provide Reports as described in Schedule B.

 

2.4.            Payments by EPIC.

 

(a)        All Milestone Payments will be made by check and mailed to ELITE
within ten (10) days after the payment becomes due.

 

(b)The License Fee shall be paid to ELITE in quarterly payments based upon the
previous quarterly’s Products that EPIC shipped to its customers. All License
Fee payments shall be made by check and mailed to ELITE within thirty (30) days
after the end of each quarterly. A copy of the Report for the prior quarter will
accompany the check.

 

(c)A late fee of 1% per month will be accrued for all payments which EPIC fails
to pay when due.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 



 

Redacted Version

 

Article 3

MANUFACTURING

 

3.1.            Manufacturing and Supply Agreement. ELITE shall supply Product
to EPIC at cost plus ten percent (10%) and the parties agree to execute a
separate Manufacturing and Supply Agreement (the “Manufacturing Agreement”).

 

3.2.            PDUFA Fees and Pediatric Study. Prescription Drug User Fee Act
(PDUFA) fees will be paid for at cost out of Net Product Sales and will be
shared {***} by the partners based on the profit split. A pediatric study is
required by the FDA for the Product. The costs of the pediatric study will be
paid for at cost out of Net Product Sales and will be shared equally by the
partners based on the profit split.

 

3.3.            Quality Agreement. In conjunction with the execution of this
Agreement, the parties shall execute a Quality Agreement.

  

Article 4 

CONFIDENTIALITY

 

4.1            Confidential Information. Both Parties acknowledge that it may be
necessary for each to disclose certain technical and proprietary information
with respect to the Product to the other and such disclosures may also include
either party’s know-how and intellectually property. For purposes of this
Agreement, the term "Confidential Information" shall mean all such information,
but not limited to, inventions, works of authorship, trade secrets, formula,
strategy, patents, trademarks, patent applications or trademark applications or
other intellectual property rights, knowledge, know-how, data, processes,
proposed processes, procedures, specifications, tests, forms, customer lists,
employee lists, associate lists and supplier lists, techniques, algorithms,
software, programs, designs, drawings, formula or test data relating to any
research project or product, works-in-process, future development, market
research, marketing strategies, information relating to products, proposed
products, agreements with proprietary information of third parties and clinical
data and analysis, clinical trials, applications and communications with the
United States Food and Drug Administration or other similar governmental bodies
or agencies, or other results, regardless of form (whether written, oral,
photographic, electronic, magnetic, computer or otherwise), treated or
designated by the Disclosing Party as confidential or proprietary and relating
to a party’s business, finances, intellectual property or other proprietary
rights, Specifications, all technical and/or proprietary information relating to
the Product, information relating to the marketing of, customers, customer
lists, and sales as well as the pricing of Product, and all other written
information clearly identified as "Confidential" when submitted by the
disclosing party to the receiving party.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

 

Redacted Version

 

4.2            Obligations. Each Party shall hold in strict confidence any such
Confidential Information received from the other and shall not disclose it to
anyone, other than a Party's Representatives or use it for its own benefit or
the benefit of others except as may be necessary to fulfill its obligations
hereunder, provided such Party first obtains the prior written consent of the
disclosing party. In such case, the Party requesting such consent of the
disclosing party shall cause any person to whom such disclosure may be
authorized as aforesaid, to agree to hold such information in confidence and not
to use or disclose same to the same extent as such Party. However, the foregoing
obligations shall not apply to information which the receiving party can
demonstrate:

 

(a)at the time of disclosure to the receiving party or at the time the receiving
party learns of such Confidential Information, was in the public domain, or
which thereafter enters the public domain, through no act or omission of the
receiving Party; or

 

(b)at the time of disclosure to the receiving Party or at the time the receiving
Party learns of such Confidential Information, was already in the possession of
the receiving Party or its Representatives, and was not acquired (i) from the
disclosing Party, or (ii) from another source under an obligation of confidence
and/or non-use, as documented by receiving Party’s written records documenting
such knowledge; or

 

(c)is hereafter lawfully received by the receiving Party or its Representatives
on a non-restricted basis from another source having rightful possession of such
Confidential Information and the legal right to disclose it to the receiving
Party as documented by the receiving Party’s written records; or

 

(d)is hereafter independently developed by the receiving Party or its
Representatives who is shown not to have received or have available to him or
her any such Confidential Information, as documented by the receiving Party’s
written records.

 

4.3            Additional Obligations. The burden of proving the applicability
of any one or more of the above exceptions shall at all times be with the
receiving Party. The mutual obligations of confidentiality under this Section
shall survive expiration or earlier termination of this Agreement. If a
receiving Party is required by a government body or court of law to disclose
Confidential Information, the receiving Party agrees, to the extent permitted by
law, to give the disclosing Party reasonable advance notice thereof and to
cooperate with the reasonable efforts of disclosing Party to contest the
disclosure or seek an appropriate protective order.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

  

Redacted Version

 

Article 5

TERM AND TERMINATION

 

5.1.            Term. This Agreement shall become effective as of the date
hereof and shall continue until five (5) years from such date (the “Initial
Term”), unless terminated earlier by mutual agreement of the parties or by one
of the parties in accordance with this Article 5; provided further that the
parties shall have the option, by mutual agreement, to extend the Initial Term
of this Agreement for an additional five (5) years (a “Renewal Term” and
collectively with the Initial Term, the “Term”) by the parties exchanging
written notice of such election not less than six (6) months prior to the
expiration of the Initial Term.

 

5.2.            Modification for Lack of Licensing Fees.

 

(a)EPIC hereby agrees to exert commercially reasonable efforts and shall devote
the same efforts to marketing the Products that EPIC exerts for its other major
pharmaceutical products being marketed in the United States.

 

(b)If the License Fee paid to ELITE is less than the amounts listed in Schedule
C for each year, then at the end of five year ELITE may terminate the License
granted hereunder to EPIC for the Product. If ELITE desires to terminate the
License granted hereunder, then ELITE shall give EPIC ninety (90) days written
notice of the License termination.

 

5.3.            Termination by Mutual Agreement. The parties may terminate this
Agreement any time by mutual written agreement.

 

5.4.            Termination by Breach. Upon the breach or default in the
performance or observance of any of the material provisions of this Agreement by
either Party, when such breach or default is not cured by the Party responsible
for the breach or default within sixty (60) days after written notice by the
non-breaching Party, the non-breaching Party may terminate this Agreement upon
an additional thirty (30) days written notice to the breaching Party.
termination will be without prejudice to either Party to recover any and all
damages to which it may be entitled, or to exercise any other remedies.

 

5.5.            Termination by ELITE Upon Bankruptcy or Reorganization of EPIC.
If EPIC enters into any proceeding (whether voluntary or otherwise) in
bankruptcy, reorganization or arrangement for the appointment of a receiver or
trustee to take possession of its assets, or any other proceeding under any law
for the relief of creditors or makes an arrangement for the benefit of its
creditors, and remains in such proceeding for 30 days, then ELITE shall retain
its rights to the Product and may terminate this Agreement without further
payment to EPIC.

 

5.6.            Licensing Rights upon Termination. Except as otherwise provided
in this Agreement, upon termination of this Agreement: all rights, privileges,
and licenses will terminate and revert to ELITE, and EPIC must not thereafter
make any use whatsoever of any confidential information as described in section
3 of this Agreement, except that it is agreed that upon termination
notwithstanding any other terms of this Agreement, EPIC may retain one archival
copy to have sufficient information solely to respond to state and federal
regulatory inquiries regarding the Product.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

 

Redacted Version

 

5.7.            Accrued Rights. Expiration or termination of this Agreement
shall be without prejudice to the right of either Party to receive all payments
accrued and unpaid at the effective date of such expiration or termination,
without prejudice to the remedy of either Party in respect to any previous
breach of the representations, warranties or covenants herein contained, without
prejudice to any rights to indemnification set forth herein and without
prejudice to any other provision hereof which expressly or necessarily calls for
performance after such expiration or termination. EPIC expressly retains the
right to sell Product on-hand after termination of this Agreement and shall
remain bound to pay ELITE the Licensing Fee as provided in this Agreement.

 

Article 6

REPRESENTATIONS, WARRANTIES AND COMPETITION, COOPERATION UPON BANKRUPTCY OF
ELITE

 

6.1.         EPIC Representations. EPIC hereby represents and warrants to ELITE
that (a) it has obtained all necessary licenses, authorizations and approvals
required by applicable Law, including those required by the FDA, DEA or any
other applicable regulatory agency to enter into this Agreement and perform its
obligations hereunder; (b) the execution, delivery and performance of this
Agreement by EPIC does not conflict with or constitute a breach of any order,
judgment, agreement, or instrument to which it is a party; (c) the execution,
delivery and performance of this Agreement by EPIC does not require the consent
of any person; and (d) none of its officers or directors has ever been convicted
of a felony under the laws of the United States for conduct relating to the
development or approval of a drug product or relating to the marketing or sale
of a drug product

 

6.2.         ELITE Representations. ELITE hereby represents and warrants to EPIC
that (a) it has obtained all necessary licenses, authorizations and approvals
required by applicable Law, including those required by the FDA, DEA or any
other applicable regulatory agency to enter into this Agreement and perform its
obligations hereunder; (b) the execution, delivery and performance of this
Agreement by ELITE does not conflict with or constitute a breach of any order,
judgment, agreement, or instrument to which it is a party; (c) the execution,
delivery and performance of this Agreement by ELITE does not require the consent
of any person; and (d) none of its officers or directors has ever been convicted
of a felony under the laws of the United States for conduct relating to the
development or approval of a drug product or relating to the marketing or sale
of a drug product.

 

6.3.         Non-competition by EPIC. EPIC hereby covenants and agrees that
without the prior written consent of ELITE during the Term of this Agreement,
and for two (2) years after the last shipment of Product by EPIC, EPIC will not
directly or indirectly market a product which addresses the same therapeutic
indication as the Product, contains the same active pharmaceutical ingredient as
the Product, and has an abuse-deterrent designation in the label.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

 

Redacted Version

 

6.4.         Cooperation Upon Bankruptcy Event of ELITE. ELITE shall use, and
cause its representatives and affiliates to use, best efforts to make all
necessary arrangements and take all required actions to permit EPIC to retain
all rights licensed hereunder with respect to the Product in the event that
ELITE (i) is dissolved or liquidated, (ii) commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law, (iii)
is subject to an involuntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to ELITE and an order for relief
entered or such proceeding has not be dismissed or discharged within sixty (60)
days of commencement, (v) has made an assignment for the benefit of creditors,
or (vi) otherwise ceases to conduct business during the Term (each, an
“Extraordinary Event”).

 

Article 7

INDEMNIFICATION AND INSURANCE

 

7.1.            ELITE Indemnity. Subject to Sections 5.2 and 5.4, ELITE shall
indemnify and hold harmless EPIC and its Affiliates against all third party
claims, actions, costs, expenses, including court costs and legal fees or other
third party liabilities ("Third Party Liabilities") whatsoever in respect of:

 

(a)any breach of any representation, warranty, covenant or similar promise made
under this Agreement or arising out of this Agreement;

 

(b)any negligence or willful misconduct by ELITE and/or any of its employees;
and

 

any claim of patent infringement or intellectual property, trademark or
tradedress violation;

 

(c)any product liability claims in connection with the Products caused by ELITE
or any third party acting on behalf of ELITE or its Affiliates;

 

7.1EPIC Indemnity. Subject to Sections 5.1 and 5.4, EPIC shall indemnify and
hold harmless ELITE and its Affiliates against all Third Party Liabilities
whatsoever in respect of:

 

1)EPIC’s and/or it Affiliates’, subcontractors’ or suppliers’ failure to comply
with the cGMP or applicable Laws;

 

i.the use, marketing, storage, distribution, handling or sale of the Product
after the Effective Date by EPIC or any third party, other than a third party
acting on behalf of ELITE or its Affiliates;

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

 

Redacted Version

 

ii.and

 

iii.any negligent or wrongful act by EPIC and any breach by EPIC of any
representation or warranty, covenant or similar promise made under this
Agreement or arising out of this Agreement.

 

7.2Procedures for Indemnification. In the event that a party (the "Indemnified
Party") is seeking indemnification under Sections 6.1 or 6.2, the Indemnified
Party shall inform the other party (the "Indemnifying Party") of a claim as soon
as reasonably practicable after the Indemnified Party receives notice of the
claim, shall permit the Indemnifying Party to assume direction and control of
the defense of the claim, and shall cooperate as requested by the Indemnifying
Party (at the expense of the Indemnifying Party) in the defense of the claim;
provided, however, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that a conflict may arise between the positions of the
Indemnifying Party and the Indemnified Party in conducting the defense of any
such action or that there may be legal defenses available to it that are
different from or additional to those available to the Indemnifying Party, the
Indemnified Party shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such action or on
behalf of the Indemnified Party. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, settle or compromise or consent to the
entry of judgment with respect to any pending or threatened action or claim
whatsoever, in respect of which indemnification could be sought under Sections
6.1 or 6.2 (whether or not the Indemnified Party is an actual or potential party
thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of the Indemnified Party in form and substance reasonably
satisfactory to the Indemnified Party from all liability arising out of such
action or claim and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of the Indemnified Party.
The Indemnifying Party shall not be liable for settlement of any pending or
threatened action or any claim whatsoever that is effected without its written
consent (which consent shall not be unreasonably withheld or delayed).

 

7.3Mitigation. In the event of any occurrence which may result in either party
becoming liable under Section 7.1 or Section 7.2, each party shall use its best
efforts to take such actions as may be reasonably necessary to mitigate the
damages payable by the other party under Section 7.1 or Section 7.2, as the case
may be.

 

7.4Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IN NO EVENT SHALL ANY PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
OR AFFILIATES BE LIABLE TO THE OTHER PARTIES FOR ANY CLAIMS RELATED TO LOST
PROFITS AND GOODWILL, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT,
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT
OF THIS AGREEMENT.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

 

Redacted Version

 

7.5Insurance. Each party shall maintain commercial general liability insurance
through the term of this Agreement upon launch of the first Product, which
insurance shall afford limits of not less than $5,000,000 for each occurrence
for personal injury or property damage liability. Furthermore, each party shall
maintain product liability insurance, through the term of this Agreement upon
launch of the first Product and for a period of three (3) years thereafter,
which insurance shall afford limits of not less than $5,000,000 in the aggregate
per annum with respect to product and completed operations liability. This
insurance shall be written to cover claims incurred, discovered, manifested, or
made during or after the expiration of this Agreement. Each party shall provide
the other with a certificate of insurance evidencing the above and showing the
name of the issuing company, the policy number, the effective date, the
expiration date and the limits of liability. The insurance certificate shall
further provide for a minimum of thirty (30) days' written notice to the insured
of a cancellation of, or material change in, the insurance. If a party is unable
to maintain the insurance policies required under this Agreement through no
fault on the part of such party, then such party shall forthwith notify the
other party in writing and the parties shall in good faith negotiate appropriate
amendments to the insurance provision of this Agreement in order to provide
adequate assurances. In the event that either a customer or an insurer of either
party requires such party to increase its insurance limits above the $5,000,000
described above for any policy, then the other party to this Agreement must also
match the required insurance increase, so that the parties to this Agreement are
carrying the same insurance policy limits. It is the express intention of the
parties that the parties shall endeavor to avoid insurance policy limits above
$10,000,000.

  

8

MISCELLANEOUS

 

8.1Waiver; Remedies and Amendment. Any waiver by any party hereto of a breach of
any provisions of this Agreement will not be implied and will not be valid
unless such waiver is recited in writing and signed by such party. Failure of
any party to require, in one or more instances, performance by the other party
or parties in strict accordance with the terms and conditions of this Agreement
will not be deemed a waiver or relinquishment of the future performance of any
such terms or conditions or of any other terms and conditions of this Agreement.
A waiver by any party of any term or condition of this Agreement, including this
Section 8.1, shall be valid only if in writing and will not be deemed or
construed to be a waiver of such term or condition for any other term. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement will be cumulative and none of them will be a limitation of any other
remedy, right, undertaking, obligation or agreement of any party. This Agreement
may not be amended except in a writing signed by all parties.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

 

Redacted Version

 

8.2Affiliates, Assignment, No Inconsistent Agreements. EPIC may not assign its
rights and obligations hereunder without the prior written consent of ELITE.
Neither EPIC nor ELITE will enter into any agreement that is inconsistent with
its obligations hereunder. Notwithstanding the foregoing, either party may
assign this Agreement to an acquirer that acquires more than a fifty (50%)
interest in the party.

 

8.3Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed will be deemed to be an original and all of which
when taken together will constitute this Agreement.

 

8.4Governing Law; Dispute Resolution; Venue. This Agreement will be governed by
and construed in accordance with the laws of the state of New York without
regard to conflict of law or choice of law rules. Any controversy or claim
pursuant to this Agreement or the breach thereof shall be referred for decision
forthwith to a senior executive of each Party not directly involved in the
dispute. If no agreement is reached within thirty (30) days of the request by
one Party to the other to refer the same to such senior executive, then such
controversy or claim shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association; such
arbitration to be held in New York City on an expedited basis. Judgment upon the
award rendered by the Arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

8.5Headings. The headings set forth at the beginning of the various sections of
this Agreement are for convenience and form no part of the Agreement between the
parties.

 

8.6Notices. All notices, requests, instructions, consents and other
communications to be given pursuant to this Agreement shall be in writing and
shall be deemed received (a) on the same day if delivered in person, by same-day
courier or by facsimile, electronic mail or other electronic transmission, (b)
on the next day if delivered by overnight mail or courier, or (c) on the date
indicated on the return receipt, or if there is no such receipt, on the third
calendar day (excluding Sundays) if delivered by certified or registered mail,
postage prepaid, to the party for whom intended to the following addresses:

 

If to EPIC:      

EPIC

227-15 North Conduit Avenue

Laurelton, NY 11413

Attn: President

 

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

 

Redacted Version

 

If to ELITE:      

ELITE PHARMACEUTICALS, Inc.

165 Ludlow Avenue

Northvale, New Jersey 07647

Attention: President and CEO

 

 

8.7Notice. Each party may by written notice given to the other in accordance
with this Agreement change the address to which notices to such party are to be
delivered.

 

8.8Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, it will be modified, if
possible, to the minimum extent necessary to make it valid and enforceable or,
if such modification is not possible, it will be stricken and the remaining
provisions will remain in full force and effect.

 

8.9Survival. The rights and obligations which accrue to a party during the term
of this agreement shall survive the termination of this Agreement.

 

8.10Force Majeure. No party to this Agreement will be liable for failure or
delay in the performance of any of its obligations hereunder, if such failure or
delay is due to causes beyond its reasonable control including, without
limitation, acts of God, earthquakes, fires, strikes, acts of war, or
intervention of any governmental authority, but any such delay or failure will
be remedied by such party as soon as possible after the removal of the cause of
such failure or delay.

 

8.11Entire Understanding. This Agreement, including the schedules attached
hereto, contains the entire understanding relative to the matters addressed
herein, and supersedes all prior and collateral communications, reports, and
understandings, if any, between the parties regarding the matters addressed
herein.

 

8.12Drafting. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

8.13Not a Joint Venture. This Agreement does not constitute or create (and the
Parties do not intend to create hereby) a joint venture, pooling arrangement,
Partnership, or formal business organization of any kind between and among any
of the Parties, and the rights and obligations of the Parties shall be only
those expressly set forth herein. The relationship hereby established between
EPIC and ELITE is solely that of licensee and licensor, each is an independent
contractor engaged in the operation of its own respective business. Neither
Party shall be considered to be an agent of the other for any purpose
whatsoever. Each Party shall be responsible for providing its own personnel and
workers compensation, medical coverage or similar benefits and shall be solely
responsible for the payment of social security benefits, unemployment insurance,
pension benefits, withholding any required amounts for income and other
employment-related taxes and benefits of its own employees, and shall make its
own arrangements for injury, illness or other insurance coverage to protect
itself, its Affiliates, its subcontractors and personnel from any damages, loss
and/or liability arising out of the performance of this Agreement. Neither Party
has the power or authority to act for, represent or bind the other (or its
Affiliates) in any manner.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 

 

Redacted Version

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

ELITE PHARMACEUTICALS, INC.   EPIC PHARMA LLC       By:       By:        

Name: Nasrat Hakim

Name: Ashok Nagalye

     

Title: CEO and President

 

Title: CEO

      Date:       Date:    

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 

 

 

 

Redacted Version

 

SCHEDULE A

 

Product List

 

Name NDA # {***} with sequestered naltrexone capsules with strengths of {***} To
be determined

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 

 

 

 

Redacted Version

 

SCHEDULE B

 

Compensation for Licensing Rights

 

Milestone Payments

 

EPIC shall pay to ELITE Milestone Payments equal to fifteen million dollars
($15,000,000) in compensation for Elite’s R&D costs.

·{***} ({***}) shall be paid to Elite upon signing the agreement to be used for
clinical studies including a bunionectomy.

·{***} ({***}), covering ELI-200 R&D expenses which expenses shall be documented
and provided to Epic prior to the following payments: {***} Dollars upon filing
of the NDA;

·{***} Dollars upon receipt of the approval letter for the NDA from the Food and
Drug Administration.

 

·         All milestone payments shall be non-refundable and shall be credited
towards research and development costs for ELI-200. Elite shall document the
ELI-200 research and development costs paid for by these milestones including
but not limited to manufacturing of clinical lots and registration batches,
Bio-Equivalence studies, Methods Development, Analytical and Stability testing,
Process Development costs, Human Abuse Liability Clinical Trials, Withdrawal
Studies and Regulatory Costs etc.

 

License Fee

 

EPIC will pay to ELITE a License Fee of {***}% of Product Net Sales (“Product
Net Sales”) of EPIC, as defined below, generated on Product sold and shipped to
its customers by EPIC.

 

Net Sales is defined as: Net Invoice Price less the following: Charge backs,
Buying Groups/Wholesaler Administrative Fees/Rebates, Allowances, Medicaid and
Returns.

 

The calculation of Product Gross Profit and the Licensing Fee shall be performed
by Epic and presented to Elite as a report (“Report”) which shall include the
following information:

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 

 

 

 

Redacted Version

 

SCHEDULE B (cont’)

 

REPORT ITEMS

 

Gross Invoice Sales   Total Sales for Month Cash Discount   Cash Discount Net
Invoice Sales   Total Sales - Cash Discount       Deductions   Allowances
including Medicaid rebate; state program rebates, price adjustments; returns,
charge backs and GOGS Net Sales   Net Invoice Sales – Deductions Marketing Costs
  Less {***}% of the Gross Sales Amount Due   Net Sales dollars x {***}% ({***}%
after payments of R&D/Development cost)

 

Whenever possible, the Report will be made using actual sales, charge backs,
administrative fees/rebates, price adjustments, and returns; however, in some
cases estimated numbers may be required because of timing of charge backs, fees,
returns, etc. A true up Report will be completed and presented to ELITE within
60 days after the end of each calendar year.

 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 

 

 

 

Redacted Version

 

SCHEDULE C

 

Minimum Annual License Fee Paid to Elite

 

Epic to comply with the following minimum License Fee amounts each year post
Product launch

 



  Year 1 Year 2  Year 3 Year 4 Year 5 ($ million)           Product  ${***} M
${***} M  ${***} M  ${***} M  ${***} M



 

 



 



{***} Confidential portions of this exhibit have been redacted and filed
separately with the Commission pursuant to a confidential treatment request in
accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Confidential

 



 

 